                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Michael Antoinette Ray                                           Docket No. 5:16-CR-61-3BO

                               Petition for Action on Supervised Release

COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Michael Antoinette Ray, who, upon an earlier plea of guilty to 18
U.S.C. § 1344, 18 U.S.C. § 1344(1), 18 U.S.C. § 1344(2), and 18 U.S.C. § 2, Bank Fraud and Aiding and
Abetting, was sentenced by the Honorable Terrence W. Boyle, Chief United States District Judge, on May
10, 2017, to the custody of the Bureau of Prisons for a term of31 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 60 months.

   Michael Antoinette Ray was released from custody on February 12, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 25, 2019, the defendant submitted a urine sample that tested positive for marijuana and
cocaine. When confronted, the defendant admitted using the illegal substances, and also admitted to using
cocaine again on March 3, 2019. Because of the defendant's illegal drug use, we are recommending that
the conditions of supervision be modified to include a drug aftercare condition.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Eddie J. Smith                                   Isl Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone:910-354-2540
                                                     Executed On: March 7, 2019
Michael Antoinette Ray
Docket No. 5:16-CR-61-3BO
Petition For Action
Page2
                                         ORDER OF THE COURT

Considered and ordered this          7   day of/t( ~          , 2019, and ordered filed and
made a part of the records in the above case. ..


T~~T
Chief United States District Judge
